Citation Nr: 9921205	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the 
lung, right axilla, and brain; and chronic lymphocytic leukemia 
as a result of claimed exposure to ionizing radiation for the 
purpose of establishing entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1945 until June 1946.  
The veteran died in July 1996.  The death certificate certified 
the cause of death as cancer of the lung.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of September 1996, from the Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
adenocarcinoma of the lung, right axilla, and brain and lymphatic 
leukemia for purposes of accrued benefits as a result of exposure 
to ionizing radiation and determined that the claim for service 
connection for cause of death of the veteran was not well 
grounded.

The appellant, through her representative, notified VA in March 
1998 that she had remarried in July 1997.

The Board remanded the claim in November 1998 for additional 
development.  Subsequently, having complied with the instructions 
on Remand, the RO returned the case to the Board for appellate 
review.



FINDINGS OF FACT

1.  The appellant, widow of the veteran, timely filed a claim 
for accrued benefits within one year after the veteran's death.

2.  At the time of the veteran's death in July 1996, the veteran 
was not service connected for any disabilities.  He had a claim 
pending for service connection for adenocarcinoma of the lung, 
right axilla, and brain; and chronic lymphocytic leukemia as a 
result of claimed exposure to ionizing radiation.

3.  The veteran's death was certified as caused by cancer of the 
lung. 

4.  Evidence of record shows that the veteran served in Sasebo, 
Japan from October 1945 until May 1946 and he reported touring 
the devastation in Nagasaki for one day; however it does not show 
that the veteran was exposed to ionizing radiation in service.

5.  Adenocarcinoma of the lung, right axilla, and brain; and 
chronic lymphocytic leukemia were not shown in service.  These 
conditions were first shown many years after service. 

6.  Chronic lymphocytic leukemia and adenocarcinoma of the lung, 
right axilla, and brain are not diseases specific to radiation-
exposed veterans under § 3.309(d)(2) (1998).  

7.  Chronic lymphocytic leukemia is not a radiogenic disease 
under 38 C.F.R. § 3.311(b)(2) (1998), and the appellant has 
produced no competent scientific or medical evidence, as is 
permitted under 38 C.F.R. § 3.311(b)(4), to suggest that the 
claimed condition is a radiogenic disease.

8.  Adenocarcinoma of the lung, right axilla, and brain are 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2) (1998).  

9.  The veteran's death did not result from any of the "diseases 
specific to radiation-exposed veterans" as such are set forth at 
38 C.F.R. § 3.309(d)(2) (1998).

10.  The cause of the veteran's death, cancer of the lung, is a 
radiogenic disease under 38 C.F.R. § 3.11(b)(2) (1998).  

11.  The evidence of record does not show that the veteran was 
exposed to ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan.

12.  No competent medical evidence has been submitted showing a 
link between adenocarcinoma of the lung, right axilla, and brain; 
and chronic lymphocytic leukemia and service.

13.  The cause of the veteran's death, cancer of the lung, was 
unrelated, in all respects, to his period of active service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for adenocarcinoma of the lung, right axilla, 
and brain; and chronic lymphocytic leukemia as a result of 
claimed exposure to ionizing radiation for accrued benefits 
purposes.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).

2.  The claim for service connection for the cause of the 
veteran's death due to inservice exposure to ionizing radiation 
or otherwise is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, widow of the veteran, contends that the veteran's 
adenocarcinoma of the right lung with metastases and chronic 
lymphocytic leukemia were caused by in-service exposure to 
ionizing radiation.  She further claims entitlement to service 
connection for the cause of the veteran's death.  The death 
certificate certifies the cause of death as cancer of the lung.  
No contributing causes were identified.  

At the time this claim was filed in August 1996, the appellant 
was the surviving spouse of the veteran.  Evidence in the claims 
file indicates that subsequently, in July 1997, she remarried.  
The appellant contends the veteran, at the time of his death in 
July 1996, was entitled to service connection for adenocarcinoma 
of the lung, right axilla, and brain; and chronic lymphocytic 
leukemia as a result of exposure to ionizing radiation for the 
purpose of establishing entitlement to accrued benefits based on 
the benefits that she claims were due to the veteran.  At the 
time of his death, the veteran had a claim pending for service 
connection for these conditions.  In support of his claim, the 
veteran claimed that these conditions were caused by exposure to 
ionizing radiation when he toured the devastation in Nagasaki for 
one day and from service in Sasebo, Japan, from October 1945 
until May 1946.  

During his lifetime, the veteran asserted that service connection 
was warranted for his medical disabilities due to exposure to 
radiation in service.  The relevant evidence that was in the 
veteran's claims file at the date of his death includes service 
medical records, a July 1996 interim response letter from the 
Defense Special Weapons Agency, medical records from St. Vincent 
Infirmary Medical Center, a report of the June 1996 VA medical 
examination, treatment records from Joseph Beck II, M.D., and 
written statements from the veteran.

Service medical records are negative for treatment, manifestation 
or diagnosis of adenocarcinoma of the lung, right axilla, and 
brain; and chronic lymphocytic leukemia.  The private medical 
records show that in 1981 the veteran was diagnosed with chronic 
lymphocytic leukemia.  In 1993, adenocarcinoma of the right lung 
was discovered and later, adenocarcinoma was found in a right 
axillary node and involving the brain.  

The veteran was afforded a VA Compensation and Pension 
examination in June 1996.  The report indicates that the veteran 
related being in Japan for nine months 50 miles from Nagasaki.  
The report further indicates that "He has not been told by 
physicians that his cancer was due to ionizing radiation exposure 
but he thinks that this is a distinct possibility."  The 
examining VA physician in June 1996 wrote the following:

(This man was in Japan during World War II and was 
50 miles from Nagasaki.  All I can say is simply 
that this man was exposed to ionizing radiation.  
It is beyond my purview at this particular time to 
simply declare that his malignancies were due to 
radiation exposure.  The most that I can say from 
the clinical standpoint is we have adenocarcinoma 
that has been found in the right lung, right 
axilla and the brain along with chronic lymphatic 
leukemia in a patient who gives a history of being 
in Japan during World War II, 50 miles from 
Nagasaki for nine months.)  

In the development of his claim, a response was received from the 
Defense Special Weapons Agency in September 1996 indicating that 
it was unable to document the veteran's presence in the VA-
defined Nagasaki area during the American occupation of Japan.  
It noted that his service record documented service in CUB 
EIGHTEEN (Navy 3912), located at Sasebo, Japan, from October to 
November 1945, and Port Director, Navy 3912, at Sasebo and served 
there until May 1946.  It further noted that available records 
place the veteran no closer than 30 miles to Nagasaki and 150 
miles to Hiroshima.  

In response to a request from the RO, a letter was received from 
the Defense Threat Reduction Agency dated in December 1998 that 
stated that "no documentation has been located which places [the 
veteran] in the vicinity of Nagasaki during the Department of 
Veterans Affairs (VA) defined occupation period."  The letter 
noted:  

a scientific dose reconstruction titled Radiation 
Dose Reconstruction:  U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 
5512F) . . . determined the maximum possible 
radiation dose that might have been received by 
any individual who was at either Hiroshima or 
Nagasaki for the full duration of the American 
occupation (September 1945 to June 1946 for 
Nagasaki; and September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any 
individual serviceman might have received from 
external radiation, inhalation, and ingestion is 
less than one rem.  This does not mean that any 
individual approached that level of exposure.  In 
fact, it is probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki 
occupation received no radiation exposure 
whatsoever, and that the highest dose received by 
anyone was a few tens of millirem.

Analysis

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to which 
the veteran was entitled at death.  The accrued benefits that may 
be payable may be those owed to the beneficiary under existing 
ratings or decisions, or may be benefits that are due based on 
evidence in the file at the date of death.  The appropriate 
survivor may receive accrued benefits that are due and unpaid for 
a period not to exceed two years prior to the last date on which 
the beneficiary was entitled to receive benefits.  38 U.S.C.A. § 
5121(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.1000(a) (1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service and not 
the result of the veteran's own willful misconduct.  38 C.F.R. 
§§ 3.301, 3.303 (1998).

Leukemia may be presumed a service-connected disability, if the 
evidence shows that such disease became manifest to a degree of 
10 percent within one year from the veteran's separation from 
active service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§  1110, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection based on exposure to radiation 
can be awarded on three different legal bases.  First, there are 
15 types of cancer specific to radiation-exposed veterans which 
are to be presumptively service-connected under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, service connection 
based on radiation exposure can be established if the claimed 
disorder is a "radiogenic disease" listed in 38 C.F.R. 
§ 3.311(b), and certain additional regulatory conditions are met.  
Third, the United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

As threshold requirements for entitlement to compensation under 
38 C.F.R. § 3.311, a veteran must have been exposed to ionizing 
radiation during atmospheric testing of nuclear weapons, the 
occupation of Hiroshima and Nagasaki, Japan, during World War II, 
or through other activities as claimed, and must have 
subsequently developed a radiogenic disease.  VA defines the term 
"radiogenic disease," to mean "a disease that may be induced by 
ionizing radiation" (38 CFR 3.311(b)(2)). 

Once it is determined that a veteran has a radiogenic disease, 
radiation dose is a factor to be considered under 38 CFR 
3.311(e)(1) in determining whether a veteran's disease resulted 
from exposure to ionizing radiation in service.  VA obtains an 
assessment of the size and nature of the radiation dose to which 
the veteran was exposed during military service (§ 3.311(a)(2)) 
and considers the probable dose and several other factors in 
determining whether the disease resulted from that exposure (§ 
3.311(e)).  Where, as in this case, the veteran developed a 
radiogenic disease and it is contended that the disease is a 
result of exposure to ionizing radiation during service, VA laws 
and regulations require that an assessment be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a) 
(1998). 

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(1991); 38 C.F.R. § 3.312 (1998).

The law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a) (West 1991); Carbino v. Gober, 10 Vet. App. 
507 (19997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  Establishing a well grounded claim for 
service connection for a particular disability requires more than 
an allegation that the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the Court held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  

For a claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) competent medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)(table); see also 38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet each of 
the three elements.  However, for the second element the kind of 
evidence needed to make a claim well grounded depends upon the 
types of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  Lay evidence is also 
acceptable to show incurrence in service if the veteran was 
engaged in combat and the evidence is consistent with the 
circumstances, conditions and hardships of such service, even 
though there is no official record of such incurrence.  38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 U.S.C.A. 
§ 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If the claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

For service connection to be granted on the basis of a 
relationship to radiation exposure during military service, the 
available evidence must show that the veteran was exposed to 
radiation during the course of his service and that a disease 
associated with such exposure resulted.  As noted above, certain 
types of cancer specific to radiation-exposed veterans may be 
granted service connection on a presumptive basis under 38 C.F.R. 
§ 3.309(d).  However, the veteran's diseases of chronic 
lymphocytic leukemia and adenocarcinoma of the lung, right 
axilla, and brain are not diseases specific to radiation-exposed 
veterans under § 3.309(d)(2) (1998).  Additionally, the Board 
notes that there is no evidence of leukemia until many years 
after service.  Therefore, service connection for leukemia on a 
presumptive basis is not warranted.  

Another basis on which to establish service connection is under 
38 C.F.R. § 3.311(b).  Adenocarcinoma of the lung, right axilla, 
and brain are included in the list of radiogenic diseases for 
which service connection can be established under § 3.311(b); 
chronic lymphocytic leukemia is excluded.  The evidence of 
record, however, does not show that the veteran met the threshold 
requirement of exposure to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, the 
occupation of Hiroshima or Nagasaki, Japan, from September 1945 
until July 1946, or other activities as claimed.  Although the VA 
physician wrote that the veteran was exposed to ionizing 
radiation, this appears to have been based on the history 
provided by the veteran.  A response from the Defense Special 
Weapons Agency in September 1996 indicated that it was unable to 
document the veteran's presence in the VA defined Nagasaki area 
during the American occupation of Japan.  The available records 
placed the veteran no closer than 30 miles to Nagasaki and 150 
miles to Hiroshima.  The response from the Defense Threat 
Reduction Agency referred to the September 1996 response noted 
that no documentation had been located which placed the veteran 
in the vicinity of Nagasaki during the VA defined occupation 
period.  A dose estimate was provided for any individual who was 
at either Hiroshima or Nagasaki for the full duration of the 
American occupation.  Since the record does not show that the 
veteran participated in the occupation of Hiroshima and Nagasaki, 
as defined by VA regulations, the veteran's adenocarcinoma of the 
lung, right axilla and brain cannot be service- connected under 
38 C.F.R. § 3.311(b).  Rucker v. Brown, 10 Vet. App. 67 (1997).

Notwithstanding the fact that the foregoing presumption is not 
applicable in the present case, the United States Court of 
Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection do 
not preclude a veteran from establishing service connection with 
proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1040 (1995).  The appellant is entitled to service 
connection for the claimed disabilities for purposes of accrued 
benefits is she can establish service connection with proof of 
actual, direct causation.  In addition, the appellant is entitled 
to service connection for the cause of the veteran's death if she 
can establish that a disability incurred or aggravated by 
service, as defined by the general laws and regulations governing 
VA compensation entitlement, either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).

In the claim for service connection for adenocarcinoma of the 
lung, right axilla, and brain; and chronic lymphocytic leukemia 
as a result of claimed exposure to ionizing radiation, the 
medical evidence of record shows that the first requirement of a 
well-grounded claim, evidence of a current disability, has been 
met.  However, the claim fails to meet the other two 
requirements.  The evidence of record does not show in-service 
occurrence or competent medical evidence of a nexus between 
service and the current disability. 

With regard to the issue of service connection for the cause of 
death, cancer of the lung, the first requirement to have a well-
grounded claim is met.  The Court has determined that in claims 
for service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will always 
have been met (the current disability being the condition that 
caused the veteran to die).  Ramey v. Brown, 9 Vet. App. 40 
(1996), mot. for reconsideration and en banc review denied June 
10, 1996 (per curiam).  However, this claim also fails to meet 
the other two requirements.  The evidence of record does not show 
in-service occurrence or competent medical evidence of a nexus 
between service and the cause of the veteran's death.

The Board notes that none of the medical evidence that is of 
record may be said to be probative of the question of whether 
adenocarcinoma of the lung, right axilla, and brain; and chronic 
lymphocytic leukemia was caused by the veteran's alleged 
inservice exposure to radiation.  Furthermore, the appellant has 
not presented any medical evidence to suggest the existence of a 
nexus as between the veteran's period of active service and 
adenocarcinoma of the right axilla and brain; and chronic 
lymphocytic leukemia or for cancer of the lung that caused his 
death.  The written statements of the appellant and veteran 
constitute the only evidence that might be taken to suggest the 
existence of the required nexus.  In the absence of credible 
medical evidence, however, these statements, speaking as they do 
to questions of medical causation, are insufficient to support a 
claim for service connection for the cause of the veteran's 
death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), (lay 
persons are not competent to offer medical opinions).

Mere contentions of the appellant, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate the cause of death with a condition possibly suffered from 
while in service, the veteran's service in general, or a service-
connected disability do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994).

Accordingly, the Board finds that the appellant's claim for 
service connection for adenocarcinoma of the lung, right axilla, 
and brain; and chronic lymphocytic leukemia as a result of 
claimed exposure to ionizing radiation for purposes of accrued 
benefits is not well grounded and must be denied.  Furthermore, 
the Board finds that the appellant's claim for service connection 
for the cause of the veteran's death is not well grounded and 
must be denied. 

(SEE FOLLOWING PAGE FOR ORDER AND SUBSCRIPTION)

ORDER

A well-grounded claim for service connection for adenocarcinoma 
of the lung, right axilla, and brain; and chronic lymphocytic 
leukemia as a result of claimed exposure to ionizing radiation, 
for accrued benefits purposes, not having been submitted, the 
claim is denied.

A well-grounded claim for service connection for the cause of the 
veteran's death not having been submitted, the claim is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

